NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0982n.06

                                  Case Nos. 10-4422, 10-6471

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
 UNITED STATES OF AMERICA,                           )                           Sep 06, 2012
                                                     )                    DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                          )
                                                     )      ON APPEAL FROM THE
                v.                                   )      UNITED STATES DISTRICT
                                                     )      COURTS FOR THE
 BYRON WRIGHT,                                       )      SOUTHERN DISTRICT OF
                                                     )      OHIO AND THE WESTERN
        Defendant-Appellant (10-4422),               )      DISTRICT OF TENNESSEE
                                                     )
 and                                                 )
                                                     )
 ERIC TAYLOR,                                        )
                                                     )
        Defendant-Appellant (10-6471).               )
                                                     )
 _______________________________________             )

BEFORE: BATCHELDER, Chief Circuit Judge; McKEAGUE, and STRANCH, Circuit
Judges.

       ALICE M. BATCHELDER, Chief Judge. This is a consolidated appeal. In 2009,

Appellants Byron Wright and Eric Taylor pled guilty to and were convicted of possessing with the

intent to distribute certain quantities of crack cocaine. In 2010, they were sentenced under the

statutory mandatory minimums that were in place at the time of their respective crimes. See 21

U.S.C. § 841(b)(1) (2006 ed.). But between their convictions and sentencing, the Fair Sentencing

Act, 124 Stat. 2372, had taken effect. That Act set new and more lenient mandatory minimum

sentences for crack cocaine crimes. Wright and Taylor argued below, and argue now on appeal, that

their sentences should have been determined under the new standards set by the Fair Sentencing Act
Nos. 10-4422/10-6471, United States v. Wright/Taylor



instead of the sentencing standards in effect at the time of their crimes. In Dorsey v. United States,

567 U.S. __, 132 S. Ct. 2321, 2326 (2012), the Supreme Court agreed, holding that the Act’s lower

mandatory minimums apply to the post-Act sentencing of pre-Act offenders.

        Accordingly, we VACATE Wright and Taylor’s sentences and REMAND for resentencing

consistent with Dorsey and the Fair Sentencing Act.




                                                       2